Citation Nr: 0843379	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-27 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
13, 2001, for a grant of service connection for diabetes 
mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from March 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied entitlement to the 
benefits sought on appeal.  The veteran appealed those 
decisions, and the case has been referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for diabetes 
mellitus was received by VA on December 13, 2002.

2.  By rating decision in April 2003, the RO granted service 
connection for diabetes mellitus, effective December 13, 
2002. 

3.  By rating decision in August 2003, the RO granted an 
earlier effective date of December 13, 2001, for the 
veteran's service-connected diabetes mellitus. 

4.  The veteran's service-connected diabetes mellitus 
requires that the veteran take daily insulin and observe a 
restricted diet, but does not require that the veteran 
restrict activities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 13, 
2001, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.157, 
3.400, 3.816 (2008). 

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated February 
2003, March 2006 and August 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

Earlier Effective Date

The effective date of an award based on an original claim for 
compensation benefits shall be the date of the receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5100(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Prior to determining the merit's of the veteran's appeal, it 
is necessary to discuss a series of court decisions that the 
RO appears to have relied on in establishing the effective 
date of December 13, 2001, for the grant of service 
connection.  

As the result of a class action lawsuit brought by the 
veterans of the Vietnam War and their survivors, in a May 
1989 decision the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided that "[a]s soon as  a final rule is issued 
service connection, based on dioxin exposure, any... disease 
which may be service connected in the future pursuant to the 
Agent Orange Act of 1991, the VA shall promptly thereafter 
readjudicate all claims for any such disease which were 
voided by the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to the Court's 
May 3, 1989 Order."  According to Paragraph 5, the effective 
date for disability compensation based on the re-adjudication 
of a claim that was voided by the District Court shall be the 
date the voided claim was originally filed.  The District 
Court subsequently interpreted the stipulation and order, in 
light of the 1989 decision, as requiring VA to re-adjudicate 
all claims voided in the 1989 decision if the disease was 
subsequently presumptively service-connected, even if the 
original claim was not expressly based on Agent Orange 
exposure.  The District Court also determined that, if the 
re-adjudication resulted in a grant of service connection, 
the effective date would be the date of the original claim.  
See Nehmer v. United States Veterans' Administration, 32 
F.Supp.2d 1175 (N.D. Cal. 1999).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order. 

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
Agent Orange while in service.  38 C.F.R. § 3.309(e).

The Board notes here that effective date rules for awards 
under the Nehmer Court Orders have been promulgated at 38 
C.F.R. § 3.816. The provisions of 38 C.F.R. § 3.816 provide 
that for purposes of this section -- (1) A Nehmer class 
member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease. s(2) A covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne. Those diseases 
include type II diabetes mellitus. 

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the effective 
date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between September 
25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the 
claim on which the prior denial was based or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the 
statute or regulation establishing a presumption of 
service connection for the covered disease, the 
effective date of the award will be the later of the 
date such claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section. 

(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one 
year from the date of the class member's separation from 
service, the effective date of the award shall be the 
day following the date of the class member's separation 
from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with Sec. Sec. 
3.114 and 3.400.

The veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  The RO 
assigned an effective date of December 13, 2001, which 
constituted one year prior to the date the RO determined that 
it received the claim for compensation.  The veteran is 
claiming entitlement to an earlier effective date pursuant to 
several theories of entitlement.  

First, the veteran claims that he was hospitalized in 1994 
for diabetes mellitus and that his hospitalization amounts to 
a claim.  The Board notes that the mere presence of medical 
evidence of a disability does not show an intent on the 
veteran's part to seek service connection and therefore does 
not constitute a claim.  Rather, the veteran must assert a 
claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant.  Brannon v. 
West, 12 Vet. App. 32 (1998).  Therefore, the Board declined 
to view and reference to diabetes in medical records as a 
claim for VA compensation based on diabetes. 

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
or receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii).  If the award of compensation is due to a 
liberalizing change in the law or an administrative issue, 
the effective date of the award shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the award or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  If the claim is reviewed at 
the claimant's request more than one year after the effective 
date of the law, the effective date of the award may be one 
year prior to the date of receipt of such requests, if the 
veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 114(a)(3).  The effective date for 
which diabetes mellitus was added to the list of presumptive 
disease in connection with herbicide exposure is May 8, 2001.  
Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 
(Fed. Cir. 2002). 

Generally, the effective date is the date the claim was 
received.  Based on adjudication in the Nehmer case certain 
stipulations were agreed to and are now incorporated in 
38 C.F.R. § 3.816.  However, the veteran is not a Nehmer 
class member since the veteran was not denied compensation 
for diabetes mellitus between September 25, 1985, and May 3, 
1989.  The veteran's claim for service connection was not 
pending before VA until December 2002.  Therefore, the 
effective date of the award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

In this case, the RO determined that the veteran's claim for 
service connection for diabetes mellitus was received on 
December 13, 2002.  Specifically, a letter from the veteran 
was date-stamped as received by VA on December 13, 2002.  The 
Board notes that the basis for the RO assigning the effective 
date of December 13, 2001, is correct.  

The date of the change in law providing for the presumption 
of service connection for diabetes mellitus for certain 
Vietnam veteran is May 8, 2001.  The veteran filed a claim of 
service connection for diabetes on December 13, 2002.  The 
date of the award may be one year prior to the date of the 
receipt of the claim when the claimant's request is received 
more than one year after the May 8, 2001 effective date.  See 
38 C.F.R. § 3.114(a)(3).

In no event shall the increase be retroactive for more than 
one year from the date of application for the award of the 
award or the date of administrative determination, whichever 
is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
As the veteran's claim of service connection for diabetes 
mellitus was received on January 13, 2002, the earliest 
effective date possible is January 13, 2001.  

There is no evidence of record that would allow for the award 
of an effective date earlier than January 13, 2001, for the 
grant of service connection for diabetes mellitus.  The 
veteran's claim for entitlement to an effective date earlier 
than December 13, 2001, for a grant of service connection for 
diabetes mellitus is therefore denied. 

Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his condition does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluations the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required by that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

The veteran's service-connected diabetes mellitus is rated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  That diagnostic code provides that a 20 percent 
disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restrict diet.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is only warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of hetoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable is separately evaluated. 



A VA examination report dated in August 1994 shows that the 
veteran was diagnosed with diabetes mellitus in 1990 and that 
insulin treatment was initiated in December 1993.  No 
restrictions were noted. 

The most recent VA examination report dated in December 2006 
shows that the veteran is currently on insulin twice a day.  
He had no hospitalizations or emergency room visits for 
diabetic hetoacidosis or hypoglycemia and he has been put on 
no physical restrictions because of his diabetes.  The 
examiner's assessment was Type II diabetes mellitus manage on 
American Diabetic Association diet, oral hypoglycemic agents, 
and insulin twice a day.  He determined that the veteran's 
hypertension was not due to or aggravated by his diabetes and 
found that there was no evidence of diabetic neuropathy.  No 
restrictions were noted.

Health summaries from the Texas Department of Justice dated 
in July 2003 and January 2007 do not demonstrate that the 
veteran has restrictions due to his diabetes mellitus.  While 
the veteran submitted a statement in February 2007 in which 
he claims to have had to sell his aircraft due to his 
diabetes, he has submitted no objective evidence of any 
restrictions. 

In November 2007 the veteran informed the RO that he had no 
further information or evidence to substantiate his claim and 
requested that the claim be decided as soon as possible. 

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the veteran currently requires insulin 
for the control of his diabetes mellitus and that he attempts 
to maintain a prescribed diet in response to his diabetic 
condition.  There is no evidence that he has been placed on 
any physical or work restrictions due to his diabetes 
mellitus.  Additionally, there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalization per year or twice a month visits to a 
diabetic care provider. 

Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service- connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the increased rating claim adjudicated 
above, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

Further, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's diabetes mellitus, 
alone, has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedule criteria.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Accordingly, a rating in excess of 20 
percent for the veteran's service-connected diabetes mellitus 
is denied. 


ORDER

An effective date prior to December 13, 2001, for a grant of 
service connection for diabetes mellitus is denied. 

A rating in excess of 20 percent for the veteran's service-
connected diabetes mellitus is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


